     Case 3:20-cv-00261-BAS-DEB Document 17 Filed 07/01/20 PageID.1248 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    RICHARD GIDEON HAMMOND,                             Case No.: 3:20-cv-00261-BAS-DEB
12                                      Petitioner,
                                                          ORDER REQUESTING
13    v.                                                  SUPPLEMENTAL BRIEFING
14    JOSIE GASTELO, et al.,
15                                   Respondents.
16
17          Petitioner Richard Gideon Hammond, proceeding pro se, filed a Petition for a Writ
18    of Habeas Corpus pursuant to 28 U.S.C. § 2254 challenging his February 21, 2018
19    conviction and sentence in San Diego Superior Court (Case No. SCS280604). Dkt. No. 1.
20    Petitioner’s second ground for relief claims “the trial court relied on improper factors in
21    imposing the upper [sentencing] term.” Dkt. No. 1 at 7. Upon review of the petition papers,
22    the Court has identified an issue that requires additional briefing.
23          On April 14, 2020, Petitioner filed a Notice of Change of Address and subsequently
24    informed the Court of his March 8, 2020 release from California Men’s Colony – West.
25    See Dkt. Nos. 6, 10 at 3. In light of Petitioner’s release, the Court directs the parties to
26    address whether Petitioner’s second ground for relief, challenging the length of his
27    sentence, is moot. See Caswell v. Calderon, 363 F.3d 832, 836 (9th Cir. 2004) (“A
28    challenge to a prison sentence becomes moot once the sentence has been served unless the

                                                      1
                                                                              3:20-cv-00261-BAS-DEB
     Case 3:20-cv-00261-BAS-DEB Document 17 Filed 07/01/20 PageID.1249 Page 2 of 2



 1    petitioner continues to suffer collateral consequences.”) (citing United States v. Palomba,
 2    182 F.3d 1121, 1123 (9th Cir. 1999)).
 3          The Court requests the parties provide supplemental briefing on this issue.
 4    Respondent must file its supplemental brief on or before July 15, 2020. Petitioner must file
 5    any response on or before July 31, 2020.
 6          IT IS SO ORDERED.
 7
 8    Dated: June 30, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              3:20-cv-00261-BAS-DEB
